— In a negligence action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Suffolk County, dated April 25, 1978, which granted plaintiff’s motion for summary judgment on the issue of liability and directed an assessment of damages. Order reversed, on the law, with $50 costs and disbursements and motion denied. In this negligence action, there is at least a question of fact as to plaintiff’s contributory negligence. Under the circumstances, summary judgment should not have been granted. Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.